Citation Nr: 1147052	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  07-31 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

In June 2010, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a September 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The competent and probative evidence does not show that the Veteran's currently diagnosed hypertension is related to his military service.


CONCLUSION OF LAW

Entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for hypertension.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in June 2010, the Board remanded this claim and ordered either the agency of original jurisdiction (AOJ) or AMC to obtain outstanding treatment records identified by the Veteran from the VA Medical Center in Chicago, Illinois and associate these records with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC obtained all outstanding treatment records from the VA Medical Center in Chicago and associated these records with the Veteran's claims folder.  The Veteran's hypertension claim was readjudicated via the September 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in August 2005, and notice with respect to the effective-date element of the claim, by a letter mailed in March 2007.  Although the March 2007 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim in the July 2007 statement of the case (SOC) as well as the June 2007, October 2007, and September 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran and other individuals, service treatment records, and postservice VA treatment records.  

The Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to his claim for hypertension.  Under 38 C.F.R. § 3.159(c)(4) (2011), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the credible evidence does not establish that the Veteran suffered an event, injury, or disease, in service resulting in his hypertension.  As set forth below, the Board has found the Veteran's allegations concerning the alleged in-service hypertension to be inherently unreliable and not credible, providing evidence against his own claim.  The Board has considered whether medical opinion reviewing such evidence may be able to discern "markers" of a hypertension, but the Veteran's unreliable and incredible testimony could not lead to any probative evidence by any examiner supporting the claim.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.)  Accordingly, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran's claimed in-service hypertension occurred.

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He was afforded a personal hearing in March 2010.

Accordingly, the Board will proceed to a decision.

Service connection for hypertension

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the medical evidence of record documents multiple diagnoses of hypertension.  See, e.g., a VA treatment record dated in September 2007.  

Turning to crucial element (2), in-service incurrence of an injury or disease, the Veteran essentially contends that his current hypertension manifested during his period of military service in Germany.  See, e.g., the March 2010 Board hearing transcript, page 3. 

However, the Board finds the Veteran's contentions to be lacking in probative value and are not credible.  Crucially, his service treatment records indicate no suggestion of treatment for hypertension.  The Veteran's May 1972 enlistment examination reflects a blood pressure reading of 122/74.  His remaining service treatment records document blood pressure readings of 120/64 in October 1974; 138/100 and 130/80 in April 1981; 112/68 in September 1981; 134/104 in January 1982; and 130/84 in conjunction with his February 1982 separation examination.  The Board adds that the Veteran complained of high or low blood pressure on his February 1982 report of medical history.  With respect to the 134/104 blood pressure reading taken in January 1982, the Board observes that the examining physician ruled out a diagnosis of hypertension.  

The Board observes that Note(1) under 38 C.F.R. § 4.104, Diagnostic Code 7101 [hypertensive vascular disease (hypertension and isolated systolic hypertension)] states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Pertinently, the Veteran's blood pressure readings noted above do not meet these criteria.  As such, the blood pressure readings taken during the Veteran's military service do not indicate a diagnosis of hypertension. 
Additionally, the evidence of record does not indicate suggestion of treatment for hypertension until many years following the Veteran's discharge from service.  The earliest document showing a history by the Veteran of being diagnosed with hypertension dating back to service is in August 2005 when the Veteran filed his claim for VA benefits.  Moreover, although the Veteran indicated in the August 2005 claim for VA benefits that he has had hypertension since his period of military service, the earliest treatment or diagnosis of hypertension is in September 1997.  See a VA treatment record dated in September 1997.  This is more than 15 years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of hypertension since service is not credible in light of both the lack of any post service treatment or complaints of hypertension until September 1997.  

Accordingly, the Veteran's recent unsupported and self-serving statements concerning in-service hypertension and treatment for such are at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than 15 years thereafter.  As such, the Veteran's statements are lacking credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service diagnosis of hypertension.  Element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed hypertension and his military service.  In the absence of in-service disease or injury, it would seem that such medical nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that the Veteran's mother, M.R., and his cousin, C.M., have provided statements indicating that the Veteran's current hypertension is related to his military service.  The Board notes that the Veteran, his mother, and his cousin, while entirely competent to report the Veteran's symptoms both current and past (including fatigue), has presented no clinical evidence of a nexus between his hypertension and his military service.  Furthermore, the Board has found his statements regarding a history of hypertension since service is not credible.  Likewise, the Board finds that the Veteran, his mother, and his cousin as lay people are not competent to associate any of the Veteran's claimed symptoms to his military service.  That is, the Veteran, his mother, and his cousin are not competent to opine on matters such as the etiology of his current hypertension.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, his mother, or his cousin have the medical training to render medical opinions, the Board must find that their contentions with regard to a medical nexus between the Veteran's hypertension and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran, his mother, and his cousin in support of the Veteran's own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had hypertension continually since service.  However, as mentioned above, the first postservice evidence of complaint of, or treatment for, hypertension is dated in September 1997.  See a VA treatment record dated in September 1997.  This was more than 15 years after the Veteran left service in May 1982.  

To reiterate, while the Veteran is competent to report high blood pressure over the years since service, the Board notes that he was not diagnosed with hypertension during his February 1982 separation examination.  The Board therefore finds that the Veteran's current statements regarding a continuity of hypertension since service are not credible.  The Veteran's February 1982 separation examination as well as the postservice VA treatment records contradict any current assertion that his current hypertension was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for hypertension for many years after his separation from service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


